Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 12, 13, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoshnevisan US 20210226754.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Regarding claims 1, 29, Khoshnevisan teaches a method for wireless communications at a user equipment (UE), comprising:
 	receiving, via radio resource control signaling (For example, the SDM configuration may be include in an RRC message as part of the CORESET configuration information. In some cases, the number of DMRS ports may be configurable and may be indicated in the RRC as part of the CORESET configuration information, [0110]), a configuration message indicating that a control resource set for a downlink control channel is associated with a plurality of demodulation reference signal ports ([0007]);  
determining, based at least in part on the configuration message, that a first set of demodulation reference signal resource elements in a first symbol of the control resource set correspond to a first demodulation reference signal port of the plurality of demodulation reference signal ports and a second set of demodulation reference signal resource elements in a second symbol of the control resource set correspond to a second demodulation reference signal port of the plurality of demodulation reference signal ports (fig. 3B, [0019]: note fig. 3B shows 2 symbols wherein each symbol contains a plurality of demodulation reference signal resource elements mapped to a different demodulation reference signal port); 
and decoding the downlink control channel based at least in part on the determining ([0007]).

Regarding claim 6, the first demodulation reference signal port corresponds to a first layer; and
the second demodulation reference signal port corresponds to a second layer (Each DMRS port may be associated with a different layer. For example, a first layer and DMRS port may be associated with a first TCI state and a second layer and DMRS port may be associated with a second TCI state, [0006]).


Regarding claim 12, wherein the first and second symbols are OFDM symbols ( The CORESET 210 may include one or more REGs that may include one or more REs, where each RE is one OFDM symbol 215 in the time domain by one subcarrier 220 in the frequency domain, [0099], The CORESET 400 may include an RB 405 including multiple subcarriers 415 in the frequency domain and may include multiple OFDM symbols 410 in the time domain, [0111], The CORESET 500 may include multiple REs in the frequency domain and may include multiple OFDM symbols in the time domain, [0117]).

Regarding claim 13, the first demodulation reference signal port is associated with a first transmission configuration indicator state and the second demodulation reference signal port is associated with a second transmission configuration indicator state (Each DMRS port may be associated with a different layer. For example, a first layer and DMRS port may be associated with a first TCI state and a second layer and DMRS port may be associated with a second TCI state, [0006]).

Allowable Subject Matter
Claims 14-28 allowed.
Claims 2-5, 7-10, and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record

US 9648588 (claim 1) Teaches a first set of demodulation reference signal resource elements in a first symbol of the control resource set correspond to a first demodulation reference signal port of the plurality of demodulation reference signal ports.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476